— Appeal by defendant from two judgments of the County Court, Westchester County (Nastasi, J.), both rendered February 9, 1982, convicting him of burglary in the second degree and attempted robbery in the second degree, upon pleas of guilty, and imposing sentences. K Judgments affirmed. U We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.